DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 1/20/2021 is acknowledged. 
Applicant’s election without traverse of the Species of: Blood thinner: asparin and/or clapidogrel (claim 35) in the reply filed on 5/21/2021 is acknowledged. 
Applicant’s election without traverse of the Species of: Sugar: trehalose in the reply filed on 5/21/2021 is acknowledged. 
Status of the claims
Claims 2-15, 21, 26 and 27 have been cancelled.
Claims 19, 20, 22 and 31 are withdrawn as being directed to nonelected inventions. [Note: Claim 31 is dependent on claim 30, which states that the sugar is trehalose, which is a sugar consisting of two molecules of glucose.]
Claims 1, 16-18, 23-25, 28-30 and 32-36 are presented for examination on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 16-18, 23-25, 28-30 and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 2007/0243178) in view of the website document entitled “Anticoagulant effect of asparin goes beyond platelet aggregation” (available at healio.com/news/hematology-oncology/20120325/anticoagulant-effect-of-asparin-goes-beyond-platelet-aggregation).
Ho et al. beneficially provides methods of treating a subject in need, or suspected of being in need, of one or more component of the blood clotting system, such as individuals in need or suspected of being in need of platelets. In general, the methods 
The methods treat patients who are undergoing treatment with anticoagulant agents or other agents or therapies that cause clotting systems to be compromised. Thus, in embodiments, the methods are methods of treating chemotherapy-induced blood clotting disorders, radiation-induced blood clotting disorders distinct from thrombocytopenia, or blood clotting coagulation disorders resulting from exposure to one or more detrimental environmental agents.

The method can farther comprise administering other biologically active agents, such as clotting factors, and chemotherapeutic agents for treatment of cancer. It can also comprise treatment with physical modalities, such as with radiation. There are numerous and varied additional treatments that will be evident to those of skill in the art, and any such treatments can be included in the methods of the present invention. 
Furthermore, the compositions can comprise other components that are not normal blood components. Such components can be salts, detergents, and other non-biological substances that provide any number of beneficial properties to solutions, such as stabilizing proteins in solution, making the solution biologically compatible, etc. Such components can also be substances that have a known biological activity, such as chemotherapeutic agents, antibiotics, vitamins, etc. As with the blood components, non-blood components that are present in the solution are preferably included in an amount that provides the intended function. For example, salts are preferably added in an amount that stabilizes proteins in the composition or provides compatibility with the recipient's blood. Further, antibiotics or chemotherapeutic agents (and the like) are added in an amount that will, when administered to an individual at the amount chosen 
The compositions according to the invention can also comprise one or more substances that were present with the platelets before, during, or after the platelets were freeze-dried. Thus, the compositions comprising platelets can also comprise one or more salts, such as phosphate salts, sodium salts, potassium salts, calcium salts, magnesium salts, and any other salt that can be found in blood or blood products, or that is known to be useful in freeze-drying platelets or eukaryotic cells, or any combination of two or more of these. Other exemplary substances that may be present in the compositions include, but are not limited to, sugars, such as monosaccharides and disaccharides (e.g., maltose, dextrose, mannose, trehalose, sucrose, polymers of sucrose, glucose); polysugars, such as Ficoll-70 and Ficoll-400; glycerol; triglycerides; polysaccharides; lipids; dextran; polyvinyl pyrolidone (PVP); starch; hydroxyethyl starch (HES); and the like. Yet other exemplary substances include biological molecules derived from human or animal sources, such as polypeptides (e.g., albumins such as bovine serum albumin and human serum albumin), casein, laminin, fibrinogen, and the like. Of course, because the freeze-drying procedure can result in lysis of a certain number of platelets, compositions of the invention may comprise, external to intact platelets, some or all of the components present in the interior of a platelet.

While Ho et al. teaches that the disclose composition can be employed with patients receiving anticoagulants, the reference does not explicitly state the specific anticoagulants such as aspirin, clopidogrel, ticlopidin, tirofiban, or eptifibatide.

It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to administer freeze-dried platelets as taught by Ho et al. to patients taking anticoagulants such as asparin, clopidogrel, etc., which are commonly known as “blood thinners” and known to increase the risk of bleeding. Ho et al. teaches that the freeze-dried platelet preparations could be used in a number of patients in need including those receiving anticoagulants, it would have been well within the purview of the skilled practitioner to employ the compositions of Ho et al. with patients receiving the commonly-used coagulant of asparin.  
In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  In KSR, the Supreme Court indicated that the obviousness analysis should consider the “background knowledge possessed by a person having ordinary skill in the art.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).   Under KSR, information deemed within PHOSITA’s general knowledge is more powerful than that found buried in a prior art reference because we assume that PHOSITA would consider using their general knowledge in combination with the prior art — even absent any express motivation to do so. Under 35 U.S.C. § 103, the obviousness inquiry turns not only on the prior art, but . See Philips v. Google & Microsoft 2020.

The adjustment of particular conventional working conditions (e.g.,  determining an appropriate daily dose thereof and/or  employing one or more commonly-employed means of adminstration) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of skill in the art at the time the invention was made, as evidence by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL G FIEBIG/Examiner, Art Unit 1655